DETAILED ACTION
This Office action is in response to amendments/remarks received 24 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taburri et al. (“A model-based methodology to predict the compressor behaviour for the simulation of turbocharged engines;” hereinafter Taburri).
Regarding claim 1, Taburri discloses a compressor impeller [I] (see annotated Figures 1-2 below for all reference letters) comprising: an impeller body (Impeller: Figure 2) which includes a boss portion [A] and a plurality of compressor blades  disposed on an outer peripheral surface of the boss portion [A]; and a connection portion [C] which is disposed on a side of a back surface of the impeller body (Impeller: Figure 2) and is configured to be connectable to one end of a rotational shaft [S], wherein a ratio D1/D2 [D1,hub/D2] satisfies 0.18 or less (10 mm/76 mm=0.13; see Table 2), where D1 [D1,hub] is a diameter of the boss portion [A] on leading edges of the compressor blades [B], and D2 [D2] is a maximum outer diameter of the compressor blades [B] (page 562, Figures 1-2, Tables 1-2, and annotated Figures 1-2 below).

    PNG
    media_image1.png
    640
    591
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    841
    549
    media_image2.png
    Greyscale

Regarding claim 2, Taburri discloses the compressor impeller according to claim 1, wherein the connection portion [C] includes a fastening portion [F] configured to fasten and fix the one end of the rotational shaft [S] (annotated Figure 1 above).
Regarding claim 3, Taburri discloses the compressor impeller according to claim 1, wherein the boss portion [A] has a solid structure at least between the connection portion [C] and the leading edges (annotated Figure 1 above).
Regarding claim 9, Taburri discloses a compressor (Figure 1) comprising: the compressor impeller [I] according to claim 1; and a compressor housing [H] disposed so as to cover the compressor impeller [I] (annotated Figure 1 above).
Regarding claim 10, Taburri discloses a turbocharger comprising: the compressor (Figure 1) according to claim 9; and a turbine (VGT) including a turbine impeller and configured to drive the compressor (Figure 1) by an exhaust gas (pages 560-561).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taburri as applied to claim 1 above, and further in view of Fujiwara et al. (JP 2013-224614 A using machine translation provided by applicant; hereinafter Fujiwara).
Regarding claims 4-6, Taburri discloses the compressor impeller according to claim 1, wherein the compressor blades [B] include fillet portions [F] in blade root parts thereof, the fillet portions [F] each being disposed on a connection part with the boss portion [A] (annotated Figures 1-2 above).  Taburri does not disclose a ratio Σt/L has a maximum value in at least a partial region and the maximum value satisfies 0.5 or more.  Fujiwara, however, teaches a similar compressor impeller [9] comprising compressor blades [23, 24] including fillet portions [23d, 24d] in blade root parts thereof, the fillet portions [23d, 24d] each being disposed on a connection part with a boss portion [20], and wherein a ratio Σt/L has a maximum value in at least a partial region (see left side of impeller [9] which contains both full blades [23] and half blades [24] in Figure 3), where t is blade thicknesses of the compressor blades [23, 24] including the fillet portions [23d, 24d] in the blade root parts, Σt is a total of the blade thicknesses t of the compressor blades [23, 24] in a circumferential direction, and L is a perimeter of the boss portion [20], and the maximum value satisfies 0.5 or more; wherein a pair of compressor blades [23, 24] adjacent to each other in the circumferential direction are configured such that the fillet portions [23d, 24d] contact each other at a position where the ratio Σt/L reaches the maximum value, and wherein a tangent direction of each of the fillet portions [23d, 24d] at a contact point between the fillet portions [23d, 24d] matches a tangent direction of a virtual arc defined by a diameter of the boss portion at the position; wherein the ratio Σt/L has the maximum value within a range where a meridional length ratio is not less than 0 and not greater than 0.5, the meriodonal length ratio indicating a ratio of a length on a meridional plane from the leading edge of each of the compressor blades [23, 24] to an entire length of said each of the compressor blades [23, 24] along the meridional plane of said each of the compressor blades [23, 24] (paragraphs 0019-0020, 0022-0024, 0033, 0041, and Figures 1-4; wherein fillet portions [23d, 24d] have a continuous curvature with each other leaving no intervening space, therefore the total of the blade thicknesses is nearly the same as the perimeter of the boss portion [20], i.e., the maximum value is nearly 1 and the ratio Σt/L has the maximum value where full blades [23] and half blades [24] overlap halfway along the meridional length (i.e., where the meridional length ratio is 0.5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Taburri’s compressor impeller to have a ratio Σt/L which has a maximum value in at least a partial region and the maximum value satisfies 0.5 or more because Fujiwara teaches that this configuration has an improved air suction efficiency and has a sufficient radius of curvature in the root portion and can suppress the stress concentration on the half blades (paragraphs 0024 and 0041).
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Taburri as applied to claim 1 above, and further in view of Baba et al. (JP 08-326689 A using machine translation provided by applicant; hereinafter Baba).
Regarding claim 7, Taburri discloses the compressor impeller according to claim 1, wherein the boss portion [A] includes an inclined surface extending radially inward from an axial position of blade root parts on the leading edges of the compressor blades [B] toward an upstream side (see impeller nose in Figure 1) and having an inclination angle θ of a tangent direction with respect to an axial direction in an axial cross-section, and wherein a ratio D3/D1 satisfies 0.5 or less, where D3 is a diameter of the boss portion [A] at an upstream end of the inclined surface, and D1 [D1,hub] is the diameter of the boss portion [A] on the leading edges of the compressor blades [B] (annotated Figure 1 above and Table 2; wherein diameter of the boss portion at an upstream end of the inclined surface (i.e., D3) approaches 0).  Taburri does not disclose the inclination angle θ satisfying 0<θ[deg]≤ 30.  Baba, however, teaches a similar compressor impeller (Figures 4, 5, and 9) comprising a boss portion [5, 6], wherein the boss portion [5, 6] includes an inclined surface [6] extending radially inward from an axial portion of blade root parts on leading edges of compressor blades (see blades in Figures 4, 5, and 9) toward an upstream side and having an inclination angle θ [α] of a tangent direction with respect to an axial direction in an axial cross-section, the inclination angle θ [α] satisfying 0<θ[deg]≤ 30 (paragraphs 0014, 0016, 0018, 0020, 0023-0024, 0028, and Figures 1, 3-5, and 9; wherein α can be between 0 and 30 as depicted in Figure 3 wherein tan(0)=0 and tan(30)=0.58, wherein some of the compressors are dimensioned to fit within this range of α).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Taburri’s inclination angle θ to satisfy 0<θ[deg]≤ 30 because Baba teaches that smaller inclination angles prevents 
Regarding claim 8, the modified Taburri discloses the compressor impeller according to claim 7, wherein the boss portion [A] includes a tip part (see impeller nose in Figure 1) of a semi-elliptical shape having a major axis in the axial direction (annotated Figure 1 above).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taburri as applied to claim 1 above, and further in view of Woollenweber (US 3,961,867).
Regarding claims 11-12, Taburri does not disclose the connection portion including the claimed fastening portions.  Woollenweber, however, teaches a similar compressor impeller (Figure 2) comprising: an impeller body [18’] including a plurality of compressor blades (see blades in Figure 2) and a connection portion [56, 60, 64] disposed on a side of a back surface (see flat back surface of compressor wheel [18’]) of the impeller body [18’] and is configured to be connectable to one end of a rotational shaft [22’], wherein the connection portion [56, 60, 64] includes a fastening portion  disposed on the side of the back surface of the impeller body [18’] and configured to be fastened and fixed to the one end of the rotational shaft [22’], and wherein the fastening portion [56] is positioned behind an axial position where the compressor blades (see blades in Figure 2) of the impeller body [18’] have the maximum outer diameter D2, wherein the fastening portion [56] is disposed so as to axially protrude from the back surface of the impeller body [18’] (col. 4 lines 1-15 and Figure 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Taburri’s connection portion to include the fastening portion of Woollenweber because Woollenweber teaches that this configuration provides positive location of the shaft during assembly (col. 4 lines 11-15).

Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
Regarding page 6 of the Remarks, the applicant argued that Taburri is a model used for calculation of a thermodynamic and kinematic flow and does not show the actual structure of the compressor, specifically not a connection portion which is disposed on a side of a back surface of the impeller body and is configured to be connectable to one end of a rotational shaft.  The examiner disagrees.  Although Taburri discloses modeling predicted compressor flow and efficiency, Taburri validates the model by comparing to actual compressors.  Taburri discloses validating the modelling and calibration procedure against automotive turbochargers of compressors supplied by the manufacturer (page 568 and Table 5).  Taburri discloses an automotive turbocharger supplied by the manufacturer, “Turbo 1,” having the claimed ratio D1/D2 [D1,hub/D2] which satisfies 0.18 or less (10 mm/76 mm=0.13) (page 568 and Tables 2 and 5).  Taburri models an actual compressor by taking geometrical data (from the physical geometry of the compressor) and operating parameters of the machine (page 562).  The thermodynamic compressor model relies on a set of geometric parameters (i.e., the actual geometry of the compressor) listed in Table 1 (page 567 and Table 1). Figure 1 depicts the geometry of the compressor from which the geometrical data is taken for modeling (page 562, Figure 1, and Tables 2 and 5), specifically showing a connection portion [C] which is disposed on a side of a back surface of the impeller body (Impeller: Figure 2) and is configured to be connectable to one end of a rotational shaft [S] (annotated Figure 1 above).  Therefore, since Taburri discloses an automotive turbocharger supplied by the manufacturer, “Turbo 1,” which anticipates the limitation in claim 1, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746